Case 2:15-cr-20351-SFC-MKM ECF No. 340 filed 05/27/20                      PageID.2648     Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN




  United States of America,

                                     Plaintiff,

  v.                                                     Case No. 2:15−cr−20351−SFC−MKM
                                                         Hon. Sean F. Cox
  Waseem Alam, et al.,
                                     Defendant(s),




                                 ORDER REQUIRING RESPONSE

  The defendant, Waseem Alam, has filed the following document:

                  Motion for Release from Custody − #339
    IT IS HEREBY ORDERED that the Government shall file a response to the above document
  on or before June 2, 2020.




                                                     s/Sean F. Cox
                                                     Sean F. Cox
                                                     U.S. District Judge



                                        Certificate of Service

     I hereby certify that this Notice was electronically filed, and the parties and/or counsel of
  record were served.

                                                  By: s/J. McCoy
                                                      Case Manager

  Dated: May 27, 2020
